DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the original claims filed on December 23, 2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed on December 23, 2020 and June 14, 2022 have been considered. An initialed copy of each corresponding Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Subject Matter Eligibility Analysis for Products and Processes1 (“SME Analysis”):
Claims 1-20 are directed to one of the statutory categories.
Claims 1-10 are directed to a process.
Claims 11-20 are directed to a system.
Step 2A-Prong 1 of the SME Analysis:
Claim 1 (representative of independent claim(s) 11 and 16) recites/describes the following steps: receiving purchase data for goods and services associated with one or more users; automatically storing the purchase data as secure records; receiving a notification and associated information regarding the legal action based on the purchase data; automatically searching the secure records of a data platform for the one or more users associated with the legal action utilizing the information; and communicating with the user of the legal action one or more legal options in response to determining the one or more users are associated with the legal action.
These steps, under its broadest reasonable interpretation, describe or set-forth communicating legal action in response to records search, which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk); a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Independent claim(s) 11 and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims recite an abstract idea under the same analysis. Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Thus, the claims recite an abstract idea.

Step 2A-Prong 2 of the SME Analysis
The claim(s) recite the additional elements/limitations of a data platform, electronic devices (Claim 11), data application (Claim 11), processor and memory (Claim 16).
The requirement to execute the claimed steps/functions using the abovementioned hardware components is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
The dependent claims fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Thus, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea.

Step 2B of the SME Analysis:
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using the abovementioned hardware elements is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
It is noted that the determination that associating/storing data in a database is well-understood, routine, and conventional is supported by the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.
It is noted that the determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
The dependent claims fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
For the reasons stated above, Claims 1-20 as whole do not amount to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10-11, 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2007/0214095 A1)(“Adams”) in view of Lenea (US 2018/0218465 A1)(“Lenea”).

As to Claim 1, Adams discloses a method for managing a legal action, comprising: 
receiving purchase data for goods and services associated with one or more users (“Data can be entered into the Web form 301 manually,” [0026], “the user specific information can be the goods and services purchased by the user 121 and the time period in which the user 121 made the purchases” [0027], “the user 121 to identify the products and services purchased by the user 121,” [0028]); 
automatically storing the purchase data as secure records in a data platform (“it is stored in the database 102,” [0032], [0043] explains the security of the records);
automatically searching the secure records of a data platform for the one or more users associated with the legal action utilizing the information (“In step 501, the notification module 160 compares user specific data to class action data stored in the database 102.  The user data serves as criteria that are applied to the class action data.” [0033]); and 
communicating with the user of the legal action one or more legal options (see “Opt Out” deadlines depicted in Fig.6) in response to determining the one or more users are associated with the legal action (“the notification module 160 notifies the user 121 of the class action in step 503,” [0033]).
Adams does not directly disclose receiving a notification and associated information regarding the legal action based on the purchase data.
Lenea teaches receiving a notification (“push notification,” [0062]) and associated information regarding the legal action based on data (“keywords” [0062])([0061] and “Web crawling, screen scraping, push notifications, and setting news alerts for keywords related to class-action settlements may be used to gather information from these and other sources.” [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams by the feature of Lenea and in particular to include in Adams, the feature of receiving a notification and associated information regarding the legal action based on data (as applied to the purchase data of Adams), as taught by Lenea.
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate in “the identification of purchases that entitle the purchaser to settlement-damages by virtue of containing a certain component that is eligible for settlement-damages” (Lenea, [0063]).

As to Claim 3, the Adams/Lenea combination discloses as discussed above.  Adams does not directly disclose but Lenea teaches requesting additional information from the one or more users (“A user who is determined by the service to likely be eligible for settlement-damages may be asked to provide not only the information necessary to determine eligibility, but also information needed to complete the damages-claim, assuming they are in fact eligible, in the same communication.” [0072]); receiving additional information from the one or more users ([0072]), wherein the additional information includes selections from a user for participating in the legal action ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adams/Lenea combination by the feature of Lenea and in particular to include in Adams in the Adams/Lenea combination, the features of requesting additional information from the one or more users, receiving additional information from the one or more users, wherein the additional information includes selections from a user for participating in the legal action, as taught by Lenea.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to determine if a user qualifies for a settlement.

As to Claim 5, the Adams/Lenea combination discloses as discussed above.  Adams further discloses wherein the one or more users are an individual, family, group, corporation, or entity (user 121, [0018]).

As to Claim 6, the Adams/Lenea combination discloses as discussed above.  Adams further discloses wherein receiving the purchase data includes receiving one or more data elements initially and verifying the accuracy of one or more data elements (“data from specific locations or in specific fields of the survey can be automatically entered into predetermined fields of a database record…information…can be checked for errors,” [0031]).

As to Claim 7, the Adams/Lenea combination discloses as discussed above.  Adams does not directly disclose, but Lenea teaches wherein the purchase data is utilized according to a user profile associated with each of the one or more users (“Following enrollment, one or more user accounts, depending on the embodiment and on how many accounts the user elected to provide the service access to, are periodically accessed” [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adams/Lenea combination by the feature of Lenea and in particular to include in Adams in the Adams/Lenea combination, the feature of wherein the purchase data is utilized according to a user profile associated with each of the one or more users, as taught by Lenea.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide privacy options to the user.

As to Claim 10, the Adams/Lenea combination discloses as discussed above.  Adams further discloses managing the legal action utilizing the data platform (“The documents can be selected as desired, and preferably include at least all notices provided in the class action. As the details segment 710 is an interactive user interface, the user 121 can access, view and copy a complete version of each document by selecting the document.” [0045]).

As to Claim 11, Adams discloses a system for managing a legal action, comprising: 
a plurality of electronic devices (“system 100 includes at least one data storage device 102, such as a database, and at least one server 101.” [0019]) executing a data application (“a monitoring module 170 and a notification module 160.” [0019]), the data application is configured to capture transaction data associated with a user ([0018]-[0019]); and 
a data platform (Website 150) accessible by the plurality of electronic devices executing the data application through one or more networks ([0020]), wherein the data platform receives user purchase data for goods and services associated with one or more users (“Data can be entered into the Web form 301 manually,” [0026], “the user specific information can be the goods and services purchased by the user 121 and the time period in which the user 121 made the purchases” [0027], “the user 121 to identify the products and services purchased by the user 121,” [0028]); automatically stores the purchase data as secure records in a data platform (“it is stored in the database 102,” [0032], [0043] explains the security of the records); automatically searches the secure records of a data platform for users associated with the legal action utilizing the information (“In step 501, the notification module 160 compares user specific data to class action data stored in the database 102.  The user data serves as criteria that are applied to the class action data.” [0033]); notifying the one or more users of the legal action and one or more legal options (see “Opt Out” deadlines depicted in Fig.6) in response to determining the one or more users are associated with the legal action (“the notification module 160 notifies the user 121 of the class action in step 503,” [0033]), and receiving additional information and selections from the user (“By selecting a notes icon 905 within the notes segment 708 for a class action 901, the use can view, delete or add notes associated with the respective class action.” [0044]).
Adams does not directly disclose receiving a notification and associated information regarding the legal action based on the purchase data.
Lenea teaches receiving a notification (“push notification,” [0062]) and associated information regarding the legal action based on data (“keywords” [0062])([0061] and “Web crawling, screen scraping, push notifications, and setting news alerts for keywords related to class-action settlements may be used to gather information from these and other sources.” [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams by the feature of Lenea and in particular to include in Adams, the feature of receiving a notification and associated information regarding the legal action based on data (as applied to the purchase data of Adams), as taught by Lenea.
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate in “the identification of purchases that entitle the purchaser to settlement-damages by virtue of containing a certain component that is eligible for settlement-damages” (Lenea, [0063]).

As to Claim 13, the Adams/Lenea combination discloses as discussed above.  Adams further discloses wherein the legal action is one or more of product recall, mass litigation, or class action lawsuit (“class actions,” [0007]).

As to Claims 14 and 18, the Adams/Lenea combination discloses as discussed above.  Adams further discloses wherein the data platform manages communications with the one or more users regarding the legal action (“If class action data meets the criteria, the notification module 160 notifies the user 121 of the class action in step 503. If class action data does not meet the criteria, in step 502 the user 121 is not notified of the class action.” [0033]).

As to Claim 16, Adams discloses a data platform, comprising: 
a processor (“system 100 includes at least one data storage device 102, such as a database, and at least one server 101.” [0019]) for executing a set of instructions (“a monitoring module 170 and a notification module 160.” [0019]); 
a memory (memory in “system 100 includes at least one data storage device 102, such as a database, and at least one server 101.” [0019]) for storing the set of instructions, wherein the set of instructions are executed to:
receiving purchase data for goods and services associated with one or more users (“Data can be entered into the Web form 301 manually,” [0026], “the user specific information can be the goods and services purchased by the user 121 and the time period in which the user 121 made the purchases” [0027], “the user 121 to identify the products and services purchased by the user 121,” [0028]); automatically storing the purchase data as secure records in a data platform (“it is stored in the database 102,” [0032], [0043] explains the security of the records); automatically searching the secure records of a data platform for the one or more users associated with the legal action utilizing the information (“In step 501, the notification module 160 compares user specific data to class action data stored in the database 102.  The user data serves as criteria that are applied to the class action data.” [0033]); communicating with the user of the legal action and one or more legal options (see “Opt Out” deadlines depicted in Fig.6) in response to determining the one or more users are associated with the legal action (“the notification module 160 notifies the user 121 of the class action in step 503,” [0033]), and receiving additional information from the one or more users (“By selecting a notes icon 905 within the notes segment 708 for a class action 901, the use can view, delete or add notes associated with the respective class action.” [0044]).
Adams does not directly disclose receiving a notification and associated information regarding the legal action based on the purchase data.
Lenea teaches receiving a notification (“push notification,” [0062]) and associated information regarding the legal action based on data (“keywords” [0062])([0061] and “Web crawling, screen scraping, push notifications, and setting news alerts for keywords related to class-action settlements may be used to gather information from these and other sources.” [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams by the feature of Lenea and in particular to include in Adams, the feature of receiving a notification and associated information regarding the legal action based on data (as applied to the purchase data of Adams), as taught by Lenea.
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate in “the identification of purchases that entitle the purchaser to settlement-damages by virtue of containing a certain component that is eligible for settlement-damages” (Lenea, [0063]).

Claims 2, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Lenea and further in view of Sidhu et al. (US 2019/0180266 A1)(“Sidhu”).

As to Claim 2, the Adams/Lenea combination discloses as discussed above. 
Adams does not directly disclose wherein the secure records are stored in a digital ledger accessible through one or more cryptocurrency tokens.
Sidhu teaches wherein the secure records are stored in a digital ledger (“the transaction data is validated according to business rules and permissions stored within blockchain database 510, and node 502 generates a block 522 which is then propagated to blockchain,” [0078]) accessible through one or more cryptocurrency tokens (“…digitally signs encrypted transaction envelope 520 with an encryption key stored within database 512…digital signature may be, include, or otherwise be associated with an address that is generated using the encryption key…” [0079], [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adams/Lenea combination by the feature of Sidhu and in particular to include in Adams in the Adams/Lenea combination, the feature of wherein the secure records are stored in a digital ledger accessible through one or more cryptocurrency tokens, as taught by Sidhu.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide an added layer of security to the records.

As to Claim 8, the Adams/Lenea/Sidhu combination discloses as discussed above.  Sidhu teaches wherein the transaction data is accessible utilizing an indicator (“block ID,” [0046]) associated with the cryptocurrency tokens ([0046] and [0092]).

As to Claim 19, the Adams/Lenea combination discloses as discussed above. 
Sidhu teaches wherein the transaction data is accessible utilizing an indicator (“block ID,” [0046]) associated with the cryptocurrency tokens ([0046] and [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adams/Lenea combination by the feature of Sidhu and in particular to include in Adams in the Adams/Lenea combination, the feature of wherein the transaction data is accessible utilizing an indicator associated with the cryptocurrency tokens, as taught by Sidhu.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide an added layer of security to the records.

Claims 4, 9, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Lenea and further in view of Travizano et al. (US 2020/0058023 A1)(“Travizano”).

As to Claim 4, the Adams/Lenea combination discloses as discussed above. 
Adams does not directly disclose, but Travizano teaches
creating one or more tokens (“DO,” [0042]) based on the data type and value of purchase data (“The buyer 102 may specify parameters of the data order 122, such as by using a data order (DO) query expressed as DO=(A, R, p, H(tc), VB) in Data Exchange 118(1). The data order (DO) 122 may include parameters such as, without limitation: (i) audience A, (ii) requested data R, (iii) price p, (iv) hash of the terms and conditions of data use: H(tc), (v) public address (e.g., public URL, IP address, etc.) to upload responses and encrypted data from data sellers' 104 via HTTPS POST requests for the data order: U B·” [0042]); 
vending the purchase data to one of a plurality of parties utilizing one or more tokens, wherein the user data is accessible from the secure records utilizing an indicator included in the one or more tokens (“public address of the data buyer 102 may be determined from the selected data order 122…seller device 112 sends the encrypted data 124 Cs=EK/Datas) to the public address of the data buyer 102 without sending the cryptographic key Ks to the buyer 102. This is so that the data 124 remains inaccessible to the data buyer 102 until the notary 106 reveals the master key M….” [0051]); and 
compensating one or more parties for vending the purchase data (“This triggers the Batch Payments smart contract 118(2) to transfer payments of tokens from the buyer's 102 account into the respective accounts of the data seller(s) 104” [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adams/Lenea combination by the feature of Travizano and in particular to include in Adams in the Adams/Lenea combination, the features of creating one or more tokens based on the data type and value of purchase data; vending the purchase data to one of a plurality of parties utilizing one or more tokens, wherein the user data is accessible from the secure records utilizing an indicator included in the one or more tokens; and compensating one or more parties for vending the purchase data, as taught by Travizano.  A person having ordinary skill in the art would have been motivated to combine these features because it “provides data sellers with the ability to maintain ownership and control of their own data (e.g., personal data) in order to monetize it, if desired” (Travizano, [0011]).

As to Claim 9, the Adams/Lenea combination discloses as discussed above. 
Adams does not directly disclose, but Travizano teaches creating a smart contract controlling utilization of the user data to perform the legal action (“blockchain-based smart contracts,” “Data sellers and notaries can react to…by agreeing to sell the requested data and agreeing to validate the requested data” [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adams/Lenea combination by the feature of Travizano and in particular to include in Adams in the Adams/Lenea combination, the feature of creating a smart contract controlling utilization of the user data to perform the legal action, as taught by Travizano.  A person having ordinary skill in the art would have been motivated to combine these features because it “provides a secure mechanism for exchanging data in the decentralized marketplace.” (Travizano, [0015]).

As to Claims 12 and 17, the Adams/Lenea combination discloses as discussed above.
Adams does not directly disclose, but Travizano teaches wherein the data and the legal action are managed according to user preferences set by each of the one or more users (“data seller 104 can indicate his/her acceptance of the terms and conditions 214 and his/her agreement to sell his/her data to the data buyer 102 who created the data order 122(1), thereby placing the seller 104 in control of whether and how his/her data is used, and by whom” [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adams/Lenea combination by the feature of Travizano and in particular to include in Adams in the Adams/Lenea combination, the feature of wherein the data and the legal action are managed according to user preferences set by each of the one or more users, as taught by Travizano.  A person having ordinary skill in the art would have been motivated to combine these features because it “provides…transparency regarding the data use” and place “the seller 104 in control of whether and how his/her data is used, and by whom” (Travizano, [0046]).

As to Claims 15 and 20, the Adams/Lenea combination discloses as discussed above. 
Adams does not directly disclose, but Travizano teaches wherein a smart contract controls utilization of the transaction data by the data platform and legal rights of the one or more users with regard to the legal action (“orders 122 that have been created using the Data Exchange smart contract 118(1) in order to look for opportunities where they match the audience A, agree on the requested data R, accept the price p offered by the data buyer 102, accept the terms and conditions of data use tc” [0044], “data seller 104 can indicate his/her acceptance of the terms and conditions 214 and his/her agreement to sell his/her data to the data buyer 102 who created the data order 122(1), thereby placing the seller 104 in control of whether and how his/her data is used, and by whom” [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Adams/Lenea combination by the feature of Travizano and in particular to include in Adams in the Adams/Lenea combination, the feature of wherein a smart contract controls utilization of the transaction data by the data platform and legal rights of the one or more users with regard to the legal action, as taught by Travizano.  A person having ordinary skill in the art would have been motivated to combine these features because it “provides…transparency regarding the data use” and place “the seller 104 in control of whether and how his/her data is used, and by whom” (Travizano, [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        September 10, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III.